Title: From George Washington to Major General William Heath, 30 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters [West Point] July 30th 1779
        
        I have received your letter of this day—Capt. Hopkins conduct really deserves applause and shows a spirit of enterprise that does him honour—I beg you, in your next, to present my thanks to him.
        In what, I said to Col. Harrison respecting a work to be erected in the gorge of the mountains I did not mean to confine you to any particular spot; but to leave it to you to choose the most advantageous— My idea is to have some place occupied, which will best command the road, to be defended by musketry, to which the troops stationed in that quarter may have recourse on a sudden emergency and be secured from insult, in case of an attempt to surprise them, by a superior number. This will be so far an advantage to us and can be of little service to the enemy. Tis not intended to oppose a serious movement in force. I am Dr Sir Your most Obedt Servant
        
          Go: Washington
        
        
          I shall be glad of the favour of your company and that of the Gentlemen of your family tomorrow at dinner.
        
      